UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1919



In re:   JOHNNY LEE GORE,




                Petitioner.



                 On Petition for Writ of Mandamus.
                       (4:01-cr-00627-CWH-9)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny    Lee   Gore   petitions   for    a    writ   of    mandamus,

claiming that the district court has unduly delayed issuing a

ruling on his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                     He

seeks an order from this court directing the district court to

act.   We find that the present record does not reveal undue

delay by the district court.          Accordingly, we grant leave to

proceed in forma pauperis and deny the mandamus petition.                      We

dispense   with     oral   argument   because       the    facts      and   legal

contentions   are   adequately    presented   in     the   materials        before

this court and argument would not aid the decisional process.




                                                             PETITION DENIED




                                      2